Citation Nr: 0817722	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  99-16 923	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected radiculopathy of the right 
lower extremity, prior to December 13, 2007.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected radiculopathy of the right lower 
extremity, beginning on December 13, 2007.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected radiculopathy of the left 
lower extremity, prior to December 13, 2007.  

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left lower extremity, beginning on 
December 13, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November 1976 
to November 1983.  

In February 2007, the Board of Veterans' Appeals (Board) 
denied service connection for left hip disability, granted an 
increased evaluation for service-connected residuals of a 
partial diskectomy at L5-S1 and laminectomies at L4-L5, and 
remanded the issues of initial evaluations in excess of 10 
percent for service-connected right and left leg disabilities 
and a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) to 
the RO for additional development.  

A January 2008 rating decision granted the TDIU rating and 
Dependents' Educational Assistance, both of which were 
effective on September 23, 2002.  


FINDINGS OF FACT

1.  The service-connected radiculopathy of the right leg is 
not shown to be productive of more than mild incomplete 
paralysis, neuritis or neuralgia of the external popliteal 
nerve prior to December 13, 2007.  

2.  The service-connected radiculopathy of the right leg is 
shown to be productive of a disability picture that more 
nearly approximates that of moderate incomplete paralysis of 
the external popliteal nerve beginning on December 13, 2007.  

3.  The service-connected radiculopathy of the left leg is 
not shown to be productive of more than mild incomplete 
paralysis, neuritis, or neuralgia of the external popliteal 
nerve prior to December 13, 2007.  

4.  The service-connected radiculopathy of the left leg is 
shown to be productive of a disability picture that more 
nearly approximates that of moderate incomplete paralysis of 
the external popliteal nerve beginning on December 13, 2007.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected 
radiculopathy of the right leg disability prior to December 
13, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.124a including 
Diagnostic Codes 8521, 8621, 8721 (2007).  

2.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected radiculopathy of the right 
leg beginning December 13, 2007 have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.7, 4.124a including Diagnostic Code 8721 (2007).  

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected 
radiculopathy of the left leg prior to December 13, 2007 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic 
Codes 8521, 8621, 8721 (2007).  



4.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected radiculopathy of the left 
leg beginning on December 13, 2007 have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.7, 4.124a including Diagnostic Code 8721 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The Board finds that all relevant facts have been properly 
developed with respect to the claim on appeal, and that no 
additional assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  

In fact, the RO has obtained the veteran's records of 
treatment and has provided him a recent VA examination 
addressing his disabilities.  There is no indication in the 
record that there are additional outstanding records to be 
obtained.  

The Board also finds that the RO has met VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claims.  

In March and November 2007, the RO sent the veteran a letter 
in which he was informed of the requirements needed to 
establish an increased evaluation.  In accordance with the 
requirements of VCAA, the letters informed the veteran what 
evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  No 
additional private evidence was added to the claims files.  

The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in the letters about 
effective dates if an increased rating claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because this case involves initial ratings, the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) are 
inapplicable.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

The veteran's disabilities of the right and left legs are 
each currently rated as 10 percent disabling under Diagnostic 
Code 8521.  

Diagnostic Codes 8521, 8621, and 8721 involve neurological 
impairment of the external popliteal nerve (common peroneal).  
Complete paralysis involves foot drop and slight droop of the 
first phalanges of all toes, inability to dorsiflex the foot, 
absent extension (dorsal flexion) of the proximal phalanges 
of the toes, absent abduction of the foot, weakened 
adduction, and anesthesia covering the entire dorsum of the 
foot and toes.

These criteria provide for a 10 percent rating for mild 
incomplete paralysis, neuritis, or neuralgia of the external 
popliteal nerve.   A 20 percent rating is provided for 
moderate incomplete paralysis, neuritis, or neuralgia; and a 
30 percent rating for severe incomplete paralysis, neuritis, 
or neuralgia.  A 40 percent rating requires complete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2007).  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  

As previously noted, the words such as "mild," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2007).  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2007).  

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2007).  See nerve involved for 
diagnostic code number and rating.  


Analysis

The veteran, who is currently assigned separate initial 10 
percent ratings for the service-connected radiculopathy 
involving each lower extremity under Diagnostic Code 8521 for 
mild incomplete paralysis of the external popliteal nerve, 
asserts that these disabilities cause sufficient functional 
impairment to warrant increased evaluations.  

On VA examination in June 1998, the veteran complained of 
constant low back pain with spasms and of pain and weakness 
radiating into the right lower extremity.  An examination 
revealed absent right ankle jerk and weakness of muscles 
supplied by L5-S1.  

When examined by VA in April 1999, the veteran's straight leg 
raising was negative.  The diagnosis was that of no objective 
findings consistent with organic pathology to corroborate 
lower back complaints.  

VA evaluation of the lower extremities in May 2006 showed 
positive bilateral straight leg raising at 10 degrees with 
reports of radiculopathy.  Motor examination was 5/5, and 
sensory examination was noted to be intact.  The examiner 
concluded that the veteran's low back disability did affect 
the nerve roots of L4 and L5 with resultant radiculopathy.  


On VA examination on December 13, 2007, the veteran's 
reflexes in the lower extremities were 1+ at the knee with 
absent ankle jerks.  There was bilateral lower extremity 
sensory loss in the distribution of L5 and S1.  Muscle 
strength testing showed 4/5 strength in the dorsiflexors and 
plantar flexors of both feet.  

The diagnoses included those of residuals of Guillain-Barre 
syndrome reflected in general muscle weakness and diminished 
reflexes, and bilateral L5 and S1 radiculopathy.  

The medical findings prior to VA examination in December 2007 
do not show more than mild impairment of the lower 
extremities due to radiculopathy, with motor examination of 
5/5 and sensory examination noted to be intact on examination 
in May 2006.  

However, given the findings on VA examination on December 13, 
2007, which include both loss of sensation and weakness of 
each leg, the disability picture for each service-connected 
leg disability more nearly reflects an overall level of 
moderate impairment due to radiculopathy, under Diagnostic 
Code 8521, beginning December 13, 2007.  38 C.F.R. § 4.124a; 
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Consequently, separate, increased evaluations of 20 percent 
are assignable for service-connected for each lower 
extremity, effective on December 13, 2007, the date of 
examination.  

Because the veteran complained that his major problem was 
pain and not functional loss, because reflexes in the lower 
extremities were 1+ at the knee, and because muscle strength 
testing showed 4/5 strength in the dorsiflexors and plantar 
flexors of both feet on examination on December 13, 2007, no 
more than moderate impairment for either lower extremity is 
assignable.  See 38 C.F.R. § 4.124.  





ORDER

An initial evaluation in excess of 10 percent for the 
service-connected radiculopathy of the right leg prior to 
December 13, 2007 is denied.  

An initial evaluation of 20 percent for the service-connected 
radiculopathy of the right leg beginning on December 13, 2007 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An initial evaluation in excess of 10 percent for the 
service-connected radiculopathy of the left leg prior to 
December 13, 2007 is denied.  

An initial evaluation of 20 percent for the service-connected 
radiculopathy of the left leg beginning on December 13, 2007 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


